Case: 12-40752       Document: 00512176581         Page: 1     Date Filed: 03/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 15, 2013
                                     No. 12-40752
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LOWELL MERRITT,

                                                  Plaintiff-Appellant

v.

SUZANNE H. WOOTEN,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:12-CV-75


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Lowell Merritt appeals the dismissal of his 42 U.S.C. § 1983 suit pursuant
to Federal Rules of Civil Procedure 12(b)(1) and (b)(6). Merritt argues that the
district court erred when it dismissed his complaint for failure to state a claim
for which relief can be granted. He posits that former Judge Wooten had no
judicial immunity from § 1983 liability because the court over which she
presided lacked subject matter jurisdiction over the state court proceedings and
that she violated his constitutional rights.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40752     Document: 00512176581     Page: 2   Date Filed: 03/15/2013

                                  No. 12-40752

      Merritt fails to brief the district court’s dismissal of his complaint
pursuant to Rule 12(b)(1), and he has therefore abandoned on appeal any
challenge to that ground for dismissal. See Grant v. Cuellar, 59 F.3d 523, 524
(5th Cir. 1995). Moreover, we perceive no error in the district court’s conclusion
that this case is frivolous because Judge Wooten had subject matter jurisdiction
in the state court proceedings and was entitled to absolute immunity for her
actions taken in her judicial capacity. See, e.g., Adams v. McIlhany, 764 F.2d
294, 297 (5th Cir. 1985).
      The judgment of the district court is AFFIRMED.




                                        2